Brewster, J.
(concurring). I concur for the affirmance of the judgment appealed from.
The record poses this question: May a county’s title to real property not held for public use but which was directly acquired and perfected by its having been duly sold by the county treasurer of the county for unpaid taxes, and not redeemed, thereafter be alienated by being sold at another tax sale for unpaid taxes laid upon its assessment to other parties after the county’s title became absolute ?
When, in October, 1935, the defendant county’s first tax deed ripened into a title absolute, the land to which it tokened ownership’was not then made exempt from taxation. Land so owned-only received a partial exemption for a limited time by an amendment to the Tax Law in 1939. (L. 1939, ch. 853, eff. June 13, 1939.) Until the effective date of such amendment naught appears to have interdicted its continuance upon the tax rolls, and, under the circumstances, the misstatement of the name of the owner to whom it was subsequently assessed was not fatal.- It must, I think, upon the record before us, be assumed that upon such assessments all the current taxes were -laid. Thus taxes were levied upon non-tax-exempt county-owned property which were in due course returned by the collector to and accepted by the county treasurer as unpaid. They must have been accepted as returned taxes because it was for such taxes that the county treasurer sold the property at ensuing tax sales. When said.taxes were so returned and accepted the county was liable for the payment of any unpaid school taxes thereon if duly assessed. (Union Free School Dist., Urbana, v. County of Steuben, 178 Misc. 415, affd. 264 App. Div. 945.) It was liable also to the town or any other district for their shares of the taxes duly "assessed and so returned and, of course, the county was under the inevitable necessity of making good the deficiency thus caused in the revenues it had anticipated in its *599budget, and occasioned by the taxes so returned and as unpaid. In a sense the county then owed to itself certain moneys consisting of its own arrears of taxes. It must, I think, be presumed that by borrowing or in some manner the county supplied the void, and when it did so it must be considered that the taxes were paid. The county could not sell its own property at a tax sale for nonpayment of taxes owing by itself to itself. No one else was then liable for their payment. Thus the tax having been, paid the jurisdiction for the subsequent tax sales from which the title of the defendant Squires derives was lacking.
Hill, P. J., Heppeknan and Fosteb, JJ., concur with Lawbence, J.; Bbewsteb, J., concurs in a separate memorandum.
Judgment affirmed, with costs against the defendant-appellant in favor of the plaintiff.